Citation Nr: 1511408	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to July 1, 2011, and in excess of 50 percent on and after July 1, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased disability rating in excess of 30 percent for the service-connected PTSD.  In a rating decision dated April 2013, the Veteran was granted a temporary total evaluation of 100 percent, due to inpatient treatment, for the service-connected PTSD for the period from May 17, 2011 to July 1, 2011.  Subsequently, in an October 2013 rating decision, the RO granted an increased disability rating of 50 percent for the period on and after July 1, 2011, thus creating a "staged" rating.

The Board has reviewed the physical claims files, and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A July 2011 VA status change record reflects that the Veteran was admitted for inpatient treatment of the service-connected PTSD on May 17, 2011, and that he was discharged on June 28, 2011.  Unfortunately, the VA treatment records received for this period of time were printed on June 24, 2011, four days prior to discharge.  As a result, VA has not received any discharge instructions and/or documentation concerning the Veteran's mental status on the date of discharge.

Further, VA has not received any VA treatment records for the period from June 24, 2011 until March 5, 2013.  A March 2013 mental health note conveys that the Veteran had been seen by VA for medication management of the PTSD in October 2012.  The outstanding June 2011 through March 2013 treatment records may be helpful in deciding the issue on appeal.  As such, on remand the AOJ should obtain any outstanding VA Medical Center (VAMC) treatment records for the period on and after June 2011.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition or an allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); VAOPGCPREC 11-95.

The Veteran last received a thorough VA mental health examination in March 2011 during inpatient treatment.  Prior to the March 2011 examination, the Veteran received a VA mental health examination for compensation purposes in March 2009.  Due to the missing treatment records discussed above, the Board is unable to make a determination as to whether there is evidence that the service-connected PTSD has worsened since the last relevant VA mental examination.  As such, to alleviate the risk that a future Board remand will be necessary, the Board will err on the side of caution and order a new VA PTSD examination on remand.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected PTSD, not already of record, for the time period on and after June 2011.

2. Then, schedule the Veteran for the appropriate VA PTSD or mental disorders examination in order to assist in determining the current level of severity of the service-connected PTSD.  The VA examiner should report the extent of the PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of an increased disability rating for PTSD in excess of 30 percent prior to July 1, 2011, and in excess of 50 percent on and after July 1, 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




